           Case 2:17-cv-01004-SU        Document 171      Filed 01/12/21     Page 1 of 3




PAUL E. SALAMANCA                                     Oliver J. H. Stiefel, OSB # 135436
Deputy Assistant Attorney General                     Tel: (503) 227-2212
Environment & Natural Resources Division              oliver@crag.org
U.S. Department of Justice                            Crag Law Center
                                                      3141 E Burnside Street
SHAUN M. PETTIGREW                                    Portland, Oregon 97214
Natural Resources Section                             Fax: (503) 296-5454
c/o NOAA, Damage Assessment
7600 Sand Point Way, NE                               David H. Becker, OSB # 081507
Seattle, WA 98155                                     Tel: (503) 388-9160
Phone: (206) 526-6881                                 davebeckerlaw@gmail.com
shaun.pettigrew@usdoj.gov                             Law Office of David H. Becker, LLC
                                                      4110 SE Hawthorne Boulevard # 168
Counsel for Federal Defendants                        Portland, Oregon 97214

                                                      Attorneys for Central Oregon LandWatch


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                 PENDLETON DIVISION

CENTRAL OREGON LANDWATCH, an                       Case No. 2:17-cv-1004-SU (Lead Case)
Oregon non-profit corporation,                     Case No. 2:17-cv-1091-SU (Trailing Case)
                                                   Case No. 2:17-cv-1366-SU (Trailing Case)
                 Plaintiff,
                      v.
SHANE JEFFRIES, in his official capacity as
Ochoco National Forest Supervisor; GLENN
CASAMASSA1, in his official capacity as            THIRD JOINT STATUS REPORT
Regional Forester for Region 6; and UNITED
STATES FOREST SERVICE,
                 Federal Defendants,
           and
OCHOCO TRAIL RIDERS, OREGON
MOTORCYLE RIDERS ASSOCIATION,
PACIFIC NORTHWEST 4 WHEEL DRIVE
ASSOCIATION, DESCHUTES COUNTY 4
WHEELERS, and THE BLUERIBBON
COALTION,

                Defendant-Intervenors


       1
           Substituted pursuant to FED R. CIV. P. 25(d) for James M. Peña.
         Case 2:17-cv-01004-SU         Document 171       Filed 01/12/21     Page 2 of 3




       On September 17, 2020, Plaintiff Central Oregon LandWatch and Federal Defendants

jointly moved to stay the deadline to object to the Findings and Recommendations issued by

Magistrate Judge Sullivan, ECF No. 162, addressing Plaintiff’s Amended Motion for Attorney

Fees, Costs, and Other Expenses, ECF No. 137. In a joint status report dated November 2, 2020,

the parties noted that they had reached a proposed settlement, but that the settlement required

approval by the relevant authorizing officials within the Departments of Agriculture and Justice.

ECF No. 168. Progress continues to be made on the process for obtaining such approval, but it

has not yet completed. If the parties have not filed a stipulated settlement agreement by

February 11, 2021, they propose to file another joint status report providing an update on the

status of the approval process on that date.



       Respectfully submitted, this 12th day of January, 2021.



                                               PAUL E. SALAMANCA
                                               Deputy Assistant Attorney General
                                               Environment & Natural Resources Division


                                               /s/ Shaun M. Pettigrew
                                               SHAUN M. PETTIGREW
                                               Trial Attorney
                                               Natural Resources Section
                                               c/o NOAA, Damage Assessment
                                               7600 Sand Point Way, NE
                                               Seattle, WA 98115
                                               Phone: (206) 526-6881
                                               shaun.pettigrew@usdoj.gov

                                               TAYLOR N. FERRELL
                                               Natural Resources Section
                                               Ben Franklin Station
                                               P.O. Box 7611

Joint Status Report                                                                               -1
        Case 2:17-cv-01004-SU   Document 171    Filed 01/12/21    Page 3 of 3




                                    Washington, D.C. 20044
                                    (202) 305-0874
                                    taylor.ferrell@usdoj.gov

                                    Counsel for Federal Defendants


                                    /s/ Oliver J.H. Stiefel
                                    Oliver J. H. Stiefel, OSB # 135436
                                    Tel: (503) 227-2212
                                    oliver@crag.org
                                    Crag Law Center
                                    3141 E Burnside Street
                                    Portland, Oregon 97214
                                    Fax: (503) 296-5454

                                    David H. Becker, OSB # 081507
                                    Tel: (503) 388-9160
                                    davebeckerlaw@gmail.com
                                    Law Office of David H. Becker, LLC
                                    4110 SE Hawthorne Boulevard # 168
                                    Portland, Oregon 97214

                                    Attorneys for Central Oregon LandWatch




Joint Status Report                                                             -2
